 4:15-cr-03091-RGK-CRZ Doc # 532 Filed: 07/10/20 Page 1 of 2 - Page ID # 5227



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                        Plaintiff,                                    4:15CR3091

       vs.                                              FINAL ORDER OF FORFEITURE

ALLEN E. PEITHMAN, JR., et al.,

                        Defendant.



       This matter is before the Court upon the United States=s Motion for Final Order of

Forfeiture (Filing No. 531). The Court reviews the record in this case and, being duly advised in

the premises, finds as follows:

       1.       On March 17, 2020, the Court entered a Third Amended Preliminary Order of

Forfeiture (Filing No. 513), pursuant to 18 U.S.C. §§ 981(a)(1)(C) and 982(a)(1), 21 U.S.C.

§§ 853(a)(1) and (a)(2), 28 U.S.C. § 2461(c) and 31 U.S.C. § 5317(c) based upon the Defendants’

guilty conviction and the Forfeiture Allegation of the Indictment. Pursuant to the Preliminary

Order of Forfeiture, the following property is subject to forfeiture as substitute property:

             a. Collectible coins and silver bars from safe in basement of residence, currently in
                the custody of the U.S. Marshal;
             b. $90,404.82 U.S. currency in the custody of defense counsel Mark Rappl;
             c. $19,050.90 U.S. in the custody of defense counsel Robert Creager;
             d. A 2006 Chevrolet Corvette, VIN 1G1YY26U565103906;
             e. A 2004 Mercedes Benz, SL55AMG VIN WDBSK74F04F074207; and,
             f. The property located at 119 S. 53rd St. Lincoln, NE 68510 (a four-plex of
                apartments),

       2.       Notice of Criminal Forfeiture was posted on an official internet government

forfeiture site, www.forfeiture.gov, for at least thirty consecutive days, beginning on May 8,

2020, as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or Maritime
 4:15-cr-03091-RGK-CRZ Doc # 532 Filed: 07/10/20 Page 2 of 2 - Page ID # 5228



Claims and Asset Forfeiture Actions. A Declaration of Publication was filed herein on July 8,

2020. (Filing No. 530).

       3.      The Court has been advised by the United States no Petitions have been filed.

From a review of the Court file, the Court finds no Petitions have been filed.

       4.      The Motion for Final Order of Forfeiture should be granted.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED as follows:

       A. The Motion for Final Order of Forfeiture is hereby granted.

       B. All right, title and interest in and to the above described properties held by any person

or entity are hereby forever barred and foreclosed.

       C. The above described properties are hereby forfeited to the United States of America as

substitute properties.

       D. The United States is directed to dispose of said properties in accordance with law.

DATED this 10th day of July, 2020.

                                                      BY THE COURT:


                                                      RICHARD G. KOPF, Senior
                                                      United States District Court Judge




                                                2
